EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Reports Financial Results for First Quarter of 2009 WEST CHESTER, OH, April 21, 2009 – AK Steel (NYSE: AKS) today reported a net loss of $73.4million, or $0.67 per diluted share of common stock, for the first quarter of 2009, compared to net income of $101.1 million, or $0.90 per diluted share, for the first quarter of 2008. Net sales for the first quarter of 2009 were $922.2million on shipments of 778,800tons, compared to net sales of $1,791.4 million on shipments of 1,578,400 tons for the year-ago first quarter.The company said its average selling price for the first quarter of 2009 was $1,184 per ton, a 4% increase over the $1,135 per ton in the first quarter of 2008, but a 13% decrease from the $1,359 per ton reported in the fourth quarter of 2008.The year-over-year increase in average selling price resulted from a higher percentage of stainless and electrical steel shipments, partially offset by lower spot market prices.The decrease in the average selling price from the fourth quarter of 2008 to the first quarter of 2009 resulted primarily from lower spot market prices and lower surcharges. The company experienced an operating loss for the first quarter of 2009 of $99.9 million, or $128 per ton, compared to an operating profit of $169.7 million, or $108 per ton, in the first quarter of 2008.The company ended the first quarter of 2009 with a strong cash and credit position, consisting of $462.0 million of cash and $676.6 million of availability under its credit facility, for total liquidity of more than $1.1 billion. “Despite the worst market conditions in decades, AK Steel employees responded with outstanding cost and quality performances in the first quarter,” said James L. Wainscott, chairman, president and CEO.“The hard work our company has performed over the past five years allowed us to endure a quarter of record low steel shipments, and positions us well to make the most of improving markets the balance of the year.” Second-Quarter 2009 Outlook AK Steel said it expects shipments in the second quarter of 2009 to be approximately 800,000 tons, slightly higher than for the first quarter.The company anticipates that its second-quarter 2009 average per-ton selling price will be approximately 4% below the first quarter of 2009 level.The company also expects planned maintenance costs to be approximately $15 million higher in the second quarter compared to the first quarter, primarily the result of a planned blast furnace maintenance outage at its Middletown Works, which is underway.AK Steel expects to benefit from lower operating and raw material costs in the second quarter compared to the first quarter, and to incur an operating loss of approximately $50 million, a 50% improvement from the first quarter. Safe Harbor Statement The statements in this release with respect to future results reflect management’s estimates and beliefs and are intended to be, and hereby are identified as “forward-looking statements” for purposes of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.The company cautions readers that such forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those currently expected by management, including those risks and uncertainties discussed in the company’s Annual Report on Form 10K for the year ended December 31, 2008.Except as required by law, the company disclaims any obligation to update any forward-looking statements to reflect future developments or events. AK Steel AK Steel produces flat-rolled carbon, stainless and electrical steels, primarily for automotive, appliance, construction and electrical power generation and distribution markets.The company employs about 6,200 men and women in Middletown, Mansfield, Coshocton and Zanesville, Ohio; Butler, Pennsylvania; Ashland, Kentucky; Rockport, Indiana; and its corporate headquarters in West Chester, Ohio.Additional information about AK Steel is available on the company’s web site at www.aksteel.com.AK Tube LLC, a wholly owned subsidiary of AK Steel, employs about 260 men and women in plants in Walbridge, Ohio and Columbus, Indiana.AK Tube produces carbon and stainless electric resistance welded (ERW) tubular steel products for truck, automotive and other markets.Additional information about AK Tube
